

115 HR 1845 IH: Seniors’ Health Care Choice Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1845IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Smucker introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to facilitate the transition to Medicare for
			 individuals enrolled in group health plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Seniors’ Health Care Choice Act of 2017. 2.Facilitating transition to Medicare for individuals enrolled in group health plans (a)Special enrollment period for individuals enrolled in COBRA continuation coverageSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at the end the following new paragraph:
				
					(5)
 (A)In the case of an individual who— (i)at the time the individual first satisfies paragraph (1) or (2) of section 1836, is enrolled in COBRA continuation coverage (as defined in subparagraph (D)); and
 (ii)has elected not to enroll (or to be deemed enrolled) under this section during the individual's initial enrollment period,
 there shall be a special enrollment period described in subparagraph (B).(B)The special enrollment period referred to in subparagraph (A) is the period that includes each month during any part of which the individual is enrolled in COBRA continuation coverage.
 (C)An individual may only enroll during the special enrollment period provided under subparagraph (B) one time during the individual's lifetime.
 (D)For purposes of this paragraph, the term COBRA continuation coverage means continuation coverage— (i)under a COBRA continuation provision (as defined in section 2791(d)(4) of the Public Health Service Act);
 (ii)pursuant to section 8905a of title 5, United States Code; or (iii)under a similar State program..
 (b)Coverage period for individuals transitioning from COBRA continuation coverageSection 1838(e) of the Social Security Act (42 U.S.C. 1395q(e)) is amended— (1)by striking pursuant to section 1837(i)(3) or 1837(i)(4)(B) and inserting the following:
					
 pursuant to—(1)section 1837(i)(3) or 1837(i)(4)(B)—; (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems to the right;
 (3)by striking the period at the end of the subparagraph (B), as so redesignated, and inserting ; or; and (4)by adding at the end the following new paragraph:
					
 (2)section 1837(i)(5), the coverage period shall begin on the first day of the month following the month in which the individual so enrolls.. 
				